Citation Nr: 1641430	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  11-11 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marines from June 1985 through December 1994.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board remanded the case for obtaining the most recent VA treatment records and affording the Veteran a more current VA examination in December 2015.  The case has since been returned to the Board.

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  The documents in the Veteran's Virtual VA claims file, including the April 2010 rating decision and February 2016 VA examination report, are duplicative of those in the VBMS file.  All other documents in Virtual VA are irrelevant to the issue on appeal.  



FINDINGS OF FACT

1.  The Veteran has no more than level III hearing in the right ear.  

2.  The Veteran has no more than level III hearing in the left ear.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA provides that the VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In this case, the RO provided the Veteran with a notification letter in December 2009, prior to the initial decision on the claim in April 2010.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.  Moreover, this December 2009 notice fully addressed all notice elements by notifying the Veteran that in order to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The December 2009 letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  Specifically, he was informed in the December 2009 notice letter of types of evidence that might show such a worsening, including information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.  Moreover, the RO provided the Veteran with information as to the criteria for increased evaluation for bilateral hearing loss under Diagnostic Code 6100 in the March 2011 statement of the case.

Further, the December 2009 notice letter informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim.  The letter also explained how disability ratings and effective dates are determined.

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  While the Veteran has reported that his employer performed audiological evaluations, his March 2011 statement made clear that the evaluations will not be released and are not available for review.  The Veteran has not identified any other outstanding records that are relevant to the claim being decided herein.  For his part, the Veteran submitted personal statements and arguments from his representative.  

The Veteran was also afforded VA audiological examinations in December 2009 and February 2016 in connection with his current claim.  An examination is adequate where it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120, 123.  The opinion and conclusion of an examination are adequate when the examiner supports the conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124.  Additionally, an audiological examination must address the Veteran's functional loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the December 2009 and February 2016 examination reports show that each examiner addressed the Veteran's symptoms of the consistent need for repetition during conversation, increased difficulty discerning speech in the presence of background noise or multiple speakers, and difficulty discriminating speech on television.  Each examiner also performed thorough audiological examinations, and prepared examination reports providing puretone thresholds and Maryland CNC speech recognitions scores used to evaluate service-connected hearing loss under 38 C.F.R. § 4.85.  Thus, the examinations are adequate.  

Moreover, the evidence of record does not indicate that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in February 2016.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board also finds that the Agency of Original Jurisdiction (AOJ)  has complied with the Board's December 2015 remand directives.  In January 2016, the AOJ associated the most recent VA treatment records with the electronic claims file.  In addition, the AOJ afforded the Veteran the February 2016 VA examination.  As discussed above, that examination was adequate.  Therefore, the Board finds that the AOJ has complied with the December 2015 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

The Veteran seeks an increased initial evaluation for his service-connected bilateral hearing loss.  Historically, the RO granted service connection for bilateral hearing loss in a March 2001 rating decision, assigning a noncompensable initial evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The RO also continued this noncompensable initial evaluation in a May 2002 rating decision.  The Veteran did not appeal, but instead filed a November 2009 claim for increased evaluation.  In his February 2010 VCAA response, he expressed the difficulty he experiences with asking people to repeat themselves and setting the television on volume high.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and the appeal will be denied.

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000 and 4000 Hertz.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  

The Veteran underwent VA examinations in December 2009 and February 2016.  In December 2009, the Veteran reported difficulty with conversations in the presence of background noise, and recalled frequently requesting others to repeat themselves or misinterpreting speech during conversations.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right
15
15
20
75
80
Left 
10
10
10
15
70

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 94 percent in the left ear.  The average puretone threshold was 48 in the right ear rand 26 in the left ear.  

Given the findings of the December 2009 VA examination, the mechanical application of the above results compels a numeric designation of II in the right ear and I in the left ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of II in the right ear and I in the left ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  

The December 2009 audiological testing results also do not meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 as the evaluation at each of the four specified frequencies is not 55 decibels or more; and while the puretone thresholds are less than 30 decibels at 1000 Hertz in both ears, they are not 70 decibels or more at 2000 Hertz in either ear.  Even if 38 C.F.R. § 4.86 did apply in this case, the application of the Veteran's ear puretone threshold averages to Table VIa would not result in a compensable evaluation as Table VIa similarly requires the numeric designation of II in the right ear for puretone threshold averages between 42 and 48 decibels and the numeric designation of I in the left ear for puretone threshold averages less than 41 decibels.  Using Table VIa would not result in a compensable rating.  Again, under Table VII the designation of II in the right ear and I in the left ear based on Table VIa still requires the assignment of a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran underwent a VA examination in February 2016.  The Veteran reported the consistent need for repetition during conversation, increased difficulty discerning speech in the presence of background noise or multiple speakers, and difficulty discriminating speech on television.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right
10
15
10
80
80
Left 
10
10
15
15
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 82 in the left ear.  The average puretone threshold was 46 in the right ear rand 28 in the left ear.  

Given the findings of the February 2016 VA examination, the mechanical application of the above results compels a numeric designation of III in the right ear and III in the left ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of III in the right ear and III in the left ear still requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  

The February 2016 audiological testing results also do not meet the criteria for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 as the evaluation at each of the four specified frequencies is not 55 decibels or more; and while the puretone thresholds are less than 30 decibels at 1000 Hertz in both ears, they are not 70 decibels or more at 2000 Hertz in either ear.  Even if 38 C.F.R. § 4.86 did apply in this case, the application of the Veteran's ear puretone threshold averages to Table VIa would not result in a compensable evaluation as Table VIa requires the numeric designation of II in the right ear for puretone threshold averages between 42 and 48 decibels and the numeric designation of I in the left ear for puretone threshold averages less than 41 decibels.  Using Table VIa would not result in a compensable rating.  Again, under Table VII the designation of III in the right ear and III in the left ear based on Table VIa still requires the assignment of a noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The claims file does not contain any treatment records that have audiological findings that would merit a compensable evaluation under 38 C.F.R. § 4.85 or 4.86.  While the Veteran has sought VA treatment for hearing loss, the audiology consultations consist of hearing aid fitting and maintenance.  These audiology consultations do not include audiological testing results.  The Veteran further submitted a September 2009 statement from a VA audiologist.  However, this statement does not include Maryland CNC speech recognitions scores as is required under 38 C.F.R. § 4.85.  

While the Veteran has submitted older private treatment records in December 1999, May 2000, and April 2002, only the private audiological testing submitted in May 2000 includes speech recognitions scores.  Further, these private audiological testing results fall far outside the relevant temporal focus for adjudicating an increased-rating claim, the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.  Moreover, these private audiological testing results reflect the Veteran's hearing at those points in time.  His service-connected hearing loss had not yet progressed to the level reflected on the December 2009 and February 2016 VA examination results.  In other words, the Veteran's hearing was better at each of those points in time, and therefore these records cannot support a compensable evaluation.  

Based upon the evidence of record, the Veteran does not meet the criteria for a compensable rating under 38 C.F.R. § 4.85.  Applying the numerical values from the December 2009 and February 2016 audiological examinations to the tables outlined in 38 C.F.R. § 4.85 reveals that the current noncompensable rating is appropriate.  

Accordingly, the Board finds that the preponderance of the evidence is against an increased schedular rating.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether the record indicates referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Thun, 22 Vet. App. 111.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Thun, 22 Vet. App. 111; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.  

In this case, the evidence does not show that the service-connected disability picture is exceptional or unusual to require an extra-schedular evaluation.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination (the ability to distinguish between sounds and voices).  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran has not argued, and the record does not show, that he has any symptoms that are not expressly contemplated by the rating schedule.  To the extent the Veteran has complained of the consistent need for repetition during conversation, increased difficulty discerning speech in the presence of background noise or multiple speakers, and difficulty discriminating speech on television; these symptoms are addressed under Diagnostic Code 6100 through the use of speech discrimination testing.  

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, as indicated by the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17,295 (April 12, 1994).  

Regarding the functional effects of the Veteran's hearing loss, at the February 2016 VA examination he reported the consistent need for repetition during conversation, increased difficulty discerning speech in the presence of background noise or multiple speakers, and difficulty discriminating speech on television.  He had reported similar concerns at the December 2009 VA examination, describing difficulty with conversation in the presence of background noise.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extra-schedular consideration is warranted.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extra-schedular disability rating is not warranted.  

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet.App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet.App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board notes that the Veteran has not claimed that his bilateral hearing loss renders him unemployable.  While the Veteran expressed some difficulty in finding a job at the beginning of the appellate period, he specified in his January 2011 Notice of Disagreement that he had been laid off from his prior job at Kenna Metal due to the economy rather than his service-connected hearing loss.  The Veteran further noted that he eventually found his current job at the Pennsylvania Department of Corrections and explained that he continues to have evaluations there and must wear his hearing aids to maintain his job there.  See February 2016 VA examination (noting the Veteran's employment as a corrections officer) Therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability has not been reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


	(CONTINUED ON NEXT PAGE)


ORDER

A compensable evaluation for service-connected bilateral hearing loss is denied.  



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


